
	
		II
		112th CONGRESS
		1st Session
		S. 1361
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reduce human exposure to endocrine-disrupting
		  chemicals, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Endocrine-Disrupting Chemicals
			 Exposure Elimination Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				Sec. 5. Tiering applicable to levels of evidence and
				concern.
				Title I—Research on endocrine-disrupting chemicals
				Sec. 101. National toxicology program activities.
				Sec. 102. Research program of national institute of
				environmental health sciences.
				Title II—Reducing exposure to endocrine-disrupting
				chemicals
				Sec. 201. Federal agency action.
				Sec. 202. Citizen suits.
				Title III—Training
				Sec. 301. Training in fields related to the prevention of
				endocrine disruption.
				Title IV—Miscellaneous
				Sec. 401. Authorization of appropriations.
			
		3.FindingsCongress finds that—
			(1)there is growing
			 evidence that the human endocrine system is extremely sensitive to particular
			 chemicals;
			(2)numerous studies
			 show links between particular chemicals and hormone functions in both animals
			 and humans, and those links have been further connected to numerous
			 disorders;
			(3)a
			 research and evaluation program that targets suspected endocrine-disrupting
			 chemicals would establish greater scientific certainty with respect to the
			 linkage of particular chemicals with endocrine system effects;
			(4)credible linkages
			 established by the research described in paragraph (3) would establish a basis
			 for regulation under authorities that include—
				(A)the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136 et seq.);
				(B)the Food Quality
			 Protection Act of 1996 (7 U.S.C. 136 note; Public Law 104–170);
				(C)the
			 Toxic Substances Control Act (15
			 U.S.C. 2601 et seq.);
				(D)the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.);
				(E)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.);
				(F)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.); and
				(G)the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.);
				(5)the research
			 described in paragraph (3), as well as availability of information and the
			 scientific perspective derived from that research, would promote voluntary
			 actions to reduce exposure to those harmful endocrine-disrupting chemicals
			 through market forces;
			(6)there is a need to
			 educate the public on the results of research on endocrine-disrupting chemicals
			 so that manufacturers, processors, retailers, and individual consumers can make
			 informed decisions about potential exposure to harmful chemicals;
			(7)people should be
			 protected from chemicals that are found to have endocrine-disrupting effects;
			 and
			(8)animal testing should be reduced to the
			 minimum necessary with the goal of transitioning to a predominantly nonanimal
			 paradigm as articulated in the 2007 National Research Council report entitled
			 Toxicity Testing in the Twenty-First Century: A Vision and a
			 Strategy.
			4.DefinitionsIn this Act:
			(1)ChemicalThe
			 term chemical means an individual chemical, a combination of
			 chemicals, or a mixture of chemicals.
			(2)DirectorThe
			 term Director means the Director of the National Institute of
			 Environmental Health Sciences.
			(3)Endocrine-disrupting
			 chemicalThe term endocrine-disrupting chemical
			 means a chemical that interrupts, alters, interferes with, disturbs, or
			 otherwise changes the human endocrine system or cell functioning.
			(4)Endocrine
			 disruption expert panel; expert panel; panelThe terms
			 endocrine disruption expert panel, expert panel, and
			 panel mean the endocrine disruption expert panel established under
			 section 101(a)(2).
			5.Tiering
			 applicable to levels of evidence and concernIn identifying, determining, or making a
			 finding with respect to a level of evidence or a level of concern under this
			 Act (including under sections 101(a)(3), 101(a)(4), 101(b)(2)(C), and
			 201(a)(2)(B)), the Director or the expert panel, as applicable, shall select
			 from among the following levels:
			(1)High.
			(2)Substantial.
			(3)Minimal.
			(4)None.
			IResearch on
			 endocrine-disrupting chemicals
			101.National
			 toxicology program activities
				(a)In
			 generalAs part of the
			 National Toxicology Program, the Director, in consultation with the National
			 Toxicology Program Board of Scientific Counselors (or any successor board or
			 committee), shall—
					(1)establish and implement a research program
			 designed to strengthen the scientific basis of information used by Federal
			 agencies to understand the effects of, and reduce human exposure to,
			 endocrine-disrupting chemicals;
					(2)subject to
			 subsection (b)(1), establish an endocrine disruption expert panel and direct
			 the panel to consider and report to the Director on issues relating to the
			 identification, classification, or evaluation of endocrine-disrupting chemicals
			 under subsection (b)(2);
					(3)for each chemical
			 determined by the Director to be a potential or actual endocrine-disrupting
			 chemical identify—
						(A)the level of
			 evidence that the chemical is or may be an endocrine-disrupting
			 chemical;
						(B)the level of
			 concern that the chemical may disrupt the human endocrine system; and
						(C)the pathways of
			 exposure to the chemical for humans and animals; and
						(4)not later than 2
			 years after the date of enactment of this Act and every 2 years thereafter,
			 make publicly available and submit to Congress and each relevant Federal
			 agency—
						(A)an up-to-date list
			 that—
							(i)specifies each
			 chemical identified by the Director to be a potential or actual
			 endocrine-disrupting chemical; and
							(ii)identifies—
								(I)the level of
			 evidence that the chemical disrupts the human endocrine system;
								(II)the level of
			 concern that the chemical disrupts the human endocrine system; and
								(III)the pathways of
			 exposure to the chemical for humans and animals; and
								(B)a report
			 on—
							(i)the
			 activities of the National Toxicology Program pertaining to
			 endocrine-disrupting chemicals; and
							(ii)the
			 activities of Federal agencies with respect to endocrine-disrupting chemicals,
			 including actions taken or expected to be taken pursuant to section 201.
							(b)Expert
			 panel
					(1)AppointmentThe Director, in consultation with the
			 National Toxicology Program Board of Scientific Counselors (or any successor
			 board or committee), shall appoint the members of the endocrine disruption
			 expert panel from among individuals who—
						(A)have established expertise in the field of
			 endocrine disruption research by publishing research in peer-reviewed
			 literature;
						(B)have received Federal endocrine
			 research-related funding during the 2 years preceding the date of appointment
			 under this subsection;
						(C)provide assurances
			 that the member will carry out the duties of that member in a manner free of
			 conflicts of interest, as determined by the Director, including by complying
			 with section 208 of title 18, United States Code; and
						(D)represent diverse
			 disciplines, which may include endocrinology, developmental and neurological
			 biology, embryology, biochemistry, physiology, epidemiology, endocrine-driven
			 oncology, in vitro and computational toxicology, and medical research.
						(2)DutiesFor
			 each of the 10 fiscal years following the date of enactment of this Act, the
			 expert panel shall—
						(A)consider and
			 report to the Director on issues relating to the identification,
			 classification, or evaluation of not more than 10 endocrine-disrupting
			 chemicals or groups of endocrine-disrupting chemicals;
						(B)evaluate existing
			 research aimed at understanding the biological pathways in humans by which
			 endocrine-disrupting chemicals operate and as appropriate, identify future
			 research priorities; and
						(C)maintain a list
			 that identifies chemicals of concern for endocrine disruption effects,
			 including findings based on peer-reviewed studies and other relevant data that
			 relate to—
							(i)whether a chemical
			 is a potential or actual endocrine-disrupting chemical;
							(ii)the level of
			 evidence that the chemical is or may be an endocrine-disrupting
			 chemical;
							(iii)the level of
			 concern that the chemical may disrupt the human endocrine system;
							(iv)the pathways of
			 exposure to the chemical for humans and animals; and
							(v)the need for
			 additional data, assays, testing, or research to determine the level of concern
			 associated with the potential of the chemical to disrupt the human endocrine
			 system.
							(3)ReportThe expert panel shall submit to the
			 Director and make publicly available a biennial report on the activities of the
			 panel, including an up-to-date version of the list under paragraph
			 (2)(C).
					(c)Petitions
					(1)In
			 generalAny Federal agency, State, local, or tribal government,
			 or person may petition the Director—
						(A)to determine
			 whether a chemical should be identified by the National Toxicology Program to
			 be a potential or actual endocrine-disrupting chemical and included in the list
			 under subsection (a)(4)(A); or
						(B)to reclassify a
			 chemical, revise a finding, or amend any other determination of the National
			 Toxicology Program based on new information.
						(2)RulesThe
			 Director shall adopt rules that provide for—
						(A)the form and
			 procedure for filing a petition under paragraph (1); and
						(B)the procedural
			 rights of an entity that files a petition under paragraph (1).
						(d)No judicial
			 reviewA listing, finding, or other determination under this
			 section shall not be subject to—
					(1)judicial review;
			 or
					(2)correction under
			 section 515 of the Treasury and General Government Appropriations Act, 2001
			 (114 Stat. 2763A–153).
					102.Research
			 program of national institute of environmental health sciencesSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the
			 end the following:
				
					463C.Endocrine
				disruption research program
						(a)DefinitionsIn this section:
							(1)ChemicalThe term chemical means an
				individual chemical, a combination of chemicals, or a mixture of
				chemicals.
							(2)Endocrine-disrupting
				chemicalThe term endocrine-disrupting chemical
				means a chemical that interrupts, alters, interferes with, disturbs, or
				otherwise changes the human or animal endocrine system or its
				functioning.
							(b)Endocrine
				Disruption Research Program
							(1)In
				generalThe Director of the
				Institute shall conduct and support a research program, to be known as the
				Endocrine Disruption Research Program, to improve the
				understanding of the manner in which chemicals can disrupt the human endocrine
				system.
							(2)ContentsThe Endocrine Disruption Research Program
				shall—
								(A)be
				designed—
									(i)to develop the information needed by
				Federal agencies to understand chemical disruption of the endocrine system and
				reduce human and animal exposure to endocrine-disrupting chemicals;
									(ii)to understand the
				cellular pathways in humans by which endocrine-disrupting chemicals are able to
				cause adverse effects; and
									(iii)to use
				laboratory practices that will produce data that are sufficiently accurate and
				reproducible to be used for regulatory decisions;
									(B)include research
				to design, develop, and validate appropriately sensitive tests to screen and
				identify chemicals capable of disrupting the human endocrine system;
								(C)address the full
				range of potential human health impacts, including—
									(i)male and female
				developmental and reproductive disorders;
									(ii)brain and neurobehavioral disorders;
									(iii)metabolic
				syndromes, prediabetes, diabetes, improper glucose and fat metabolisms,
				obesity, and cardiovascular disorders;
									(iv)effects on the
				pituitary, hypothalamus, hippocampus, thyroid, adrenal system, immune system,
				bones, cardiovascular system, and other endocrine organs and systems throughout
				all life stages;
									(v)hormonally driven
				cancer; and
									(vi)other related
				effects;
									(D)consider the
				potential for additive and synergistic effects;
								(E)be carried out
				using a multidisciplinary approach to ensure connections among multiple levels,
				including the molecular, organ, and whole animal or human levels;
								(F)refine
				computational modeling tools to integrate cellular pathway data into a
				dose-response framework for risk assessment;
								(G)identify
				biomarkers of exposure and effect that can be further developed and translated
				for use in human epidemiological and public health studies focused on defining
				the role of endocrine-disrupting chemicals in disease etiology across the
				lifespan; and
								(H)ensure that
				research or testing involving living animals is carried out only when equally
				effective and reliable alternative approaches for obtaining the result sought
				are not readily available.
								(c)Workshops and
				forumsThe Director of the Institute may conduct workshops and
				forums and provide information on the health effects associated with chemicals
				that may disrupt the endocrine system—
							(1)to identify
				chemicals for research under subsection (b);
							(2)to strategize on
				approaches for the development of sensitive tests to screen chemicals for
				endocrine-disrupting activity using assays;
							(3)to review the
				state of the science on endocrine-disrupting chemicals and provide
				recommendations for a research, testing, and training agenda; and
							(4)to educate
				attendees about endocrine-disrupting
				chemicals.
							.
			IIReducing exposure
			 to endocrine-disrupting chemicals
			201.Federal agency
			 action
				(a)Response to list
			 and strategy
					(1)In
			 generalNot later than 90 days after receiving each biennial
			 list, strategy, and report under section 101(a)(4), each Federal agency with
			 regulatory authority over any chemical included on the list shall prepare and
			 publish a written response to the list and strategy.
					(2)ContentsAt
			 a minimum, the response of a Federal agency under paragraph (1) shall—
						(A)include an
			 evaluation of the findings and determinations of the National Toxicology
			 Program pertaining to each listed chemical subject to the regulatory authority
			 of that Federal agency; and
						(B)adopt or modify,
			 as scientifically appropriate, each finding of the National Toxicology Program
			 pertaining to—
							(i)whether the chemical disrupts or may
			 disrupt the human endocrine system;
							(ii)the
			 level of concern associated with the potential of the chemical to disrupt the
			 human endocrine system; and
							(iii)the pathways of
			 exposure to the chemical for humans and animals.
							(b)Minimal level of
			 concernIf the Director finds under section 101(a)(3)(A) that
			 there is at least a minimal level of concern that a chemical may disrupt the
			 human endocrine system each Federal agency with regulatory authority over the
			 chemical shall—
					(1)develop a strategy
			 for reducing human exposure to the chemical that—
						(A)is made publicly
			 available not later than 180 days after the date on which the agency receives
			 the finding of the Director; and
						(B)includes methods
			 to promote voluntary actions by industry for reducing human exposure to the
			 chemical; and
						(2)take any necessary
			 action under that regulatory authority, including further testing or issuance
			 of orders, regulations, or public notices, to reduce or eliminate human
			 exposure to the chemical.
					(c)Highest level of
			 concern
					(1)ProhibitionBeginning
			 on the date that is 2 years after the date on which the Director makes publicly
			 available a finding under section 101(a)(3)(B) that there is a high level of
			 concern that a chemical may disrupt the human endocrine system, it shall be
			 unlawful to use the chemical in interstate commerce or in a manner that affects
			 interstate commerce, unless the pathway to human exposure is mitigated before
			 or in conjunction with that use.
					(2)Federal agency
			 actionNot later than the
			 date that is 2 years after the date on which the Director makes publicly
			 available a finding described in paragraph (1), each Federal agency with
			 regulatory authority over the chemical subject to the finding shall establish
			 regulations or take other appropriate actions to implement paragraph (1) with
			 respect to the chemical.
					(d)Aggregated
			 computational toxicology resources databasesThe Administrator of
			 the Environmental Protection Agency shall include the findings and
			 determinations of the National Toxicology Program pertaining to
			 endocrine-disrupting chemicals in the Aggregated Computational Toxicology
			 Resource (ACToR) databases (or any successor databases) to the extent otherwise
			 permitted by law, including any restrictions on the disclosure of confidential
			 business information.
				202.Citizen
			 suits
				(a)Authority To
			 Bring Civil ActionsAny State, local, or tribal government, or
			 any other person, may commence a civil action to prevent or restrain a
			 prohibited use of a chemical in violation of section 201.
				(b)JurisdictionThe
			 United States Court of Appeals for the circuit in which the person commencing
			 the civil action resides shall have exclusive original jurisdiction over an
			 action described in subsection (a).
				IIITraining
			301.Training in
			 fields related to the prevention of endocrine disruptionThe Director shall establish a program to
			 support, either directly or by making grants, graduate and postdoctoral
			 training in fields relating to the study and prevention of endocrine
			 disruption.
			IVMiscellaneous
			401.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act such sums as are necessary for each of fiscal years 2012 through
			 2021.
			
